NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)



                                           June 20, 2014

      Hon. Jose Garza
      Law Office of Jose Garza
      7414 Robin Rest Drive
      San Antonio, TX 78209

      Hon. Keith C. Livesay
      517 W. Nolana
      Brazos Suites No.9
      McAllen, TX 78504

      Re:       Cause No. 13-14-00275-CV
      Tr.Ct.No. C-2192-14-G
      Style:    Paul M. Vazaldua Jr. v. Jaime Jerry Muñoz

      Dear Attorneys:

              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 370th District Court
           Hon. Don Wittig
           Hon. Laura Hinojosa, Hidalgo County District Clerk
           Hon. J. Rolando Olvera Jr., Presiding Judge, 5th Administrative Judicial Region